Title: Abigail Adams to John Quincy Adams, 3 November 1797
From: Adams, Abigail
To: Adams, John Quincy


        
          East Chester 20 miles from N york Novbr 3d 1797
          my Dear son
        
        Since my residence at this place, now a Month, occasiond by the prevalence of the yellow fever in Philadelphia, I have had the pleasure to receive two Letters from you; one from the Hague june 26th, the other from London july 29th. the joint Letter you mention as having written, is not yet come to Hand.
        The Newspapers before I left Quincy, which was on the 2d of the last Month, had informd us of the Marriage of Mr J Q Adams to

Miss Louissa Johnson, upon which the Chronical made as usual, an ill Natured reflection. this induced some friendly Correspondent to place the subject in its true Light in the Centinal; from whence it made its way into the Albany Gazette, and from that into Porcupines paper, from which, as it become a subject of so much importance, I culld it and inclose it to you. For myself I sincerely congratulate you upon the Event, and I hope I may add, my dear Louissa too. I want not the Authority of Milton to pronounce the state, a perpetual fountain of Domestic Bliss “to those who like yourself, seek for happiness and pleasure in the Bosom of virtuous Friendship, endeard by those engageing ties, of delicate sensibility, and sweetness of disposition, beauty will forever remain attractive, and knowledge delightfull.[”]
        It has given me real pain to find that the Change in your Embassy does not meet your ready assent; or that it should be personally so inconvenient to you, as you represent.
        I cannot but flatter myself you will find it more agreable than you anticipate; your Father has written you so fully upon the Subject, and in my mind, obviated every objection, that I think you will feel more satisfied, that you would not have been sent to Berlin at this Time; if mr Washington had continued in office, I fully believe, but I can tell you where you would have been employ’d, as one of the Envoys to France. this was the desire and opinion of all the Ministers, and nothing but your near connextion with the Chief Majestrate, prevented your being nominated. he had a delicacy upon the Subject, and declined it. I have one criterion to judge of the utility of the present mission it is the allarm the Jacobins took at it, but this did not lessen the confidence of the people who value and esteem you for what they know you are, and here I may mention an honour paid you by our Academy of Arts, who at their last meeting unanimously voted you a member. you was nominated at a previous meeting by the Rev’d Dr Belknap as I was inform’d.
        The spirit of union and Federalism pervades every part of New England, with very few exceptions. I have been assured from all quarters, that there is but one mind and that mind, is in support of our constitution and Government. they know no distinction between the People and the Government, on every occasion and opportunity they have shewn their attachment to the Government, by personal respect to the Chief Majestrate, both by civil and military exhibitions, which however contrary to the taste and inclination, of one, who through Life, has avoided every kind of show and parade;

is now obliged to submit to the Will of the people Some specimins are inclosed. N york has endeavourd to Rival Boston. in my journey from Philadelphia in the summer I was a feeling witness to some of these scenes—where the sincerity of the Actors renderd it peculiarly interesting, and proved to me that the people will Love & respect their Chief Majestrate, if his administration is that of Wisdom and justice.
        The unjust and piratical plunder upon our unarmed Commerce, has wrought conviction upon the minds of many of the former Idolaters of our Gallic Allies, even in the southern states. that Nation will find itself grosely deceived if they consider the nearly equal divission of votes at the Election of Chief Majestrate, as a criterion of the Voice of the people the people wish for Peace. they wish the happiness of all Nations and if no undue Methods had been practised, they would have generally given their suffrages to that person whom they supposed best qualified to promote and ensure the honour and dignity of the Government, without any respect to English or French partizens. The Letter writer is now more generally known, and the hollowness of his Principles better understood. there is an other tale of a more recent date, yet to be unfolded. you can Witness for me, how loth I have been to give him up. it is with much reluctance that I am obliged to look upon him as a Man whose Mind is so warped by prejudice, and so Blinded by Ignorance as to be unfit for the office he holds, however wise and scientific as a Phylosopher as a politician, he is a Child, and the dupe of party.
        on the 13 of this Month Congress are to meet, but I have not any expectation that they will make a Congress untill December. The yellow fever has been again Raviging that poor Devoted City. the mortality has not been so great as in the year 1793, but the city has been deserted 30 thousand inhabitants fled from it, very soon after it appeard. 5 Physicians have fallen sacrifices to it. it has so far abated as to be thought safe to return to it. I hope it is, as next week we go on—
        You will see I date from hence, a Farm purchased by col S——h. prudence requires me to be silent. you will however understand me, when I tell you that I took William and John when I went on to Quincy in july, that I have placed them at an Academy in Atkinson and in the Family of your Worthy Aunt Peabody, whose kindness and benevolence are well known to you— Your sister is going with her little Daughter to pass the Winter with us.—
        
        In one of my Letters I acknowledgd the receipt of the Watch, but unaccompanied by any Bill of the cost. I requested some sattin, and mentiond sending Bills, but I found you had given orders to your Brother to draw for some money to be laid out for your use. I therefore thought it might be more Eligible to pay the sum to him as your Agent, or to any other person so employ’d I now request you to send me the amount, as your Brother writes me you have orderd the silk. I accepted formerly a cloak as a testimony of your filial regard, but I have no design to tax you with my commissions, nor can I send any more untill you comply with my request. without any disparagement to your Brother Whom I doubt not, will do the best he can with your property I would advise you to employ our old tried and Faithfull Friend Dr Tufts whose experience and judgment, will not permit him to run any risks. as I know what money you have must be saved by a rigid oeconomy, I wish you might have it placed in safe and productive funds. I have only room left to say to you & yours accept my Maternal / Blessing.
        
          A A—
        
      